Notice of Allowance
This Notice of Allowance is in response to Applicant’s RCE filing on 05/19/2022.  Claims 1, 2, 6-13, and 22-31 are hereby allowed.  The restriction relating to claims 28-31 has been withdrawn.  Accordingly, all claims 1, 2, 6-13, and 22-31 are allowed. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Statements of Reasons For Allowance
In the Final Office action on 03/07/2022, the examiner rejected the claims under 35 USC 101.  The examiner has withdrawn these rejections based on the amendments provided for Applicant in the most-recent claim set filed on 05/06/2022.  Here, Applicant provided the following amendments to claim 1: 

    PNG
    media_image1.png
    109
    838
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    349
    819
    media_image2.png
    Greyscale

In particular, claim 1 now requires the determining of a predicted time period that the employee will be out of office, and then generates mitigation instructions to response to that determination where the mitigation include the explicit “automatically executing . . . the mitigation instructions, including automatically changing out of office settings in an email system of the [employee] based on the predicted time period for the diminished work capacity.”  This is a practical application of the underlying abstract idea.  
Further in the Final Office action on 03/07/2022, the examiner rejected the claims under 35 USC 103 for being obvious over the prior art.  The examiner has fully searched and considered the amended claim language and has been unable to find in the prior art, in particular, the determining of a predicted time period that the employee will be out of office, and then generating mitigation instructions to response to that determination where the mitigation include the explicit “automatically executing . . . the mitigation instructions, including automatically changing out of office settings in an email system of the [employee] based on the predicted time period for the diminished work capacity.”  The most remarkable piece of prior art found for this limitation is US Pat. Pub. No. 2012/0296859 to Haynes et al. (“Haynes’).  Haynes relates to User events scheduled during a user absence period are managed by identifying a user absence period and a buffer period on a user calendar. At least one calendaring repository is searched to determine whether there are user events with a due date coming due during the user absence period that were scheduled prior to a user defining the user absence period and a response is made to each located user event. Moreover, at least one calendaring repository is searched to determine whether there are user events with a due date coming due during the buffer period that were scheduled prior to the user defining the buffer period and a response is made to each located user event in a manner differently from responding to user events coming due during the user absence period.  See Haynes, Abstract.  Further yet, at [0060] Haynes describes The definition module 310 interacts with the owner of a user calendar 110 to define the user response rules 340. Specifically, the user response rules 340 are automatic actions the monitoring module 230 implements when a user event 150a-e satisfies the user event criteria 320 defined by the calendar owner. Below are representative examples of a few possible automatic actions: 1) declining the invitation or request, 2) accepting the invitation or request, 3) delegating the invitation or request, 4) notifying members of the distribution list of the user absence period, 5) notifying the organizer of the user absence period and/or of what action has been taken on the request/invitation, and ignoring the invitation or request. The flexibility to define user event criteria 320 and customize a response is advantageous for managing user events 150a-e scheduled during a user absence period 120.  (emphasis added).  The examiner notes that while Haynes does describes the automated generation of an out of office email notification and sends it out to various relevant members, this is not based on a determined predicted time period for the diminished work capacity of the individual based on the extent of the diminished work capacity and the look-up table and where the mitigation instructions are based on that determination, not simply an amount entered by the employee for the amount of time being out of office.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687